DETAILED ACTION


Claim Objections
Claim 1 is objected to because of the following informalities:   In line 3, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:   In line 3, please insert “polypropylene” prior to “composition”.

Claim 1 is objected to because of the following informalities:   In line 7, please insert “polypropylene” prior to “composition”.

Claim 1 is objected to because of the following informalities:   In line 9, please insert “polypropylene” prior to “composition”.

Claim 1 is objected to because of the following informalities:   In line 11, please insert “polypropylene” prior to “composition”.

Claim 1 is objected to because of the following informalities:   In line 11, the term “in the form of” is superfluous and may be deleted.  The carbon fiber is a roving or it is not.

Claim 1 is objected to because of the following informalities:   In line 12, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:   In line 13, please insert “polypropylene” prior to “composition”.

Claim 1 is objected to because of the following informalities:   In line 13, please replace “being” with “is”.  

Claim 1 is objected to because of the following informalities:   In line 13, please replace “in the form of” with “as”.

Claim 1 is objected to because of the following informalities:   In line 14, please replace “the polymer” with “a polymer”.
Claim 1 is objected to because of the following informalities:   In line 15, please replace “wherein the” with “wherein an”.

Claim 1 is objected to because of the following informalities:   In line 16, please insert “polypropylene” prior to “composition”.

Claim 1 is objected to because of the following informalities:   In line 16, please replace “the average” with “an average”.

Claim 1 is objected to because of the following informalities:   On page 3, line 4, please replace “based on the” with “based on a”.

Claim 1 is objected to because of the following informalities:   On page 3, line 8, please replace “based on the” with “based on a”.

Claim 1 is objected to because of the following informalities:   On page 3, line 10, please replace “based on the” with “based on a”.

Claim 1 is objected to because of the following informalities:   On page 3, line 13, please insert “polypropylene” prior to “composition”.

Claim 2 is objected to because of the following informalities:   In line 3, please replace “the content” with “a content”.

Claim 2 is objected to because of the following informalities:   In line 4, please insert “polypropylene” prior to “composition”.

Claim 2 is objected to because of the following informalities:   In line 4, please replace “the range” with “a range”.  

Claim 3 is objected to because of the following informalities:   In line 3, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:   In line 3, please replace “the fiber” with “a fiber”.  

Claim 4 is objected to because of the following informalities:   In line 3, please replace “the range” with “a range”.  

Claim 5 is objected to because of the following informalities:   In line 2, please insert “polypropylene” prior to “composition”.

Claim 5 is objected to because of the following informalities:   In line 3, please insert “polypropylene” prior to “composition”.

Claim 6 is objected to because of the following informalities:   In line 3, please replace “selected from the group of polypropylenes” with “a polypropylene”.

Claim 6 is objected to because of the following informalities:   In line 3, please replace “groups deriving from polar” with “a group derived from a polar”.  

Claim 6 is objected to because of the following informalities:   In line 4, please replace “compounds” with “compound”.

Claim 6 is objected to because of the following informalities:   In line 4, delete “which groups are”.

Claim 6 is objected to because of the following informalities:   In line 4, please insert “the group consisting of” after “selected from”.

Claim 6 is objected to because of the following informalities:   In line 4, please replace “anhydrides” with “anhydride”.

Claim 6 is objected to because of the following informalities:   In line 4, please replace “acids” with “acid”.



Claim 6 is objected to because of the following informalities:   In line 5, please replace “derivatives” with “derivative”.

Claim 6 is objected to because of the following informalities:   In line 5, please replace “amines” with “amine”.

Claim 6 is objected to because of the following informalities:  In line 5, delete “compounds”.

Claim 6 is objected to because of the following informalities:   In line 6, please replace “epoxides” with “epoxide”.

Claim 8 is objected to because of the following informalities:   In line 2, please insert “polypropylene” prior to “composition”.

Claim 8 is objected to because of the following informalities:   In line 5, please replace “melting” with “melt compounding”.  See claim 9 for similar claim language.

Claim 8 is objected to because of the following informalities:   In line 7, please replace “form of a” with “as a”.

Claim 8 is objected to because of the following informalities:   In line 9, the term “such as” is superfluous and may be deleted.

Claim 8 is objected to because of the following informalities:   In line 12, please replace “in particles” with “into particles”.

Claim 8 is objected to because of the following informalities:   In line 12, please replace “the range” with “a range”.

Claim 9 is objected to because of the following informalities:   A process claims should be described with at least one active, positive step.  Therefore, the verb “are melt compounded”, written in passive voice, should be rewritten in active voice as “melt compounding” and placed toward the beginning of the sentence. 

Claim 9 is objected to because of the following informalities:   In line 3, please replace “the whole” with “a whole”.

Claim 9 is objected to because of the following informalities:   In line 4, it is unclear to what nouns the word “they” refers.  Claim would suggest that it is the pre-compound that is combined with the carbon fiber.  

Claim 10 is objected to because of the following informalities:   A process claims should be described with an active, positive step.  Therefore, the verb “is done”, written in passive voice, should be rewritten in active voice as “carrying out step e)” or “performing step e)”. 

Claim 10 is objected to because of the following informalities:   In line 3, please replace “the whole” with “a whole”.

Claim 10 is objected to because of the following informalities:   In line 4, please replace “the thus” with “a thus” or “a resulting”.

Claim 10 is objected to because of the following informalities:   In line 5, please replace “the remaining” with “a remaining”.

Claim 10 is objected to because of the following informalities:   In line 6, please replace “the remaining” with “any remaining” since an entire quantity of adhesion promoter may be used in step e).

Claim 10 is objected to because of the following informalities:   In line 6, the term “such as” is superfluous and may be deleted.

Claim 11 is objected to because of the following informalities:   In line 1, please insert “polypropylene” prior to “composition”.

Claim 11 is objected to because of the following informalities:   In line 2, please replace “as defined in” with “according to”.


Claim 12 is objected to because of the following informalities:   In line 1, please replace “of claim 11” with “according to claim 11”.

Claim 12 is objected to because of the following informalities:   In line 2, please insert “polypropylene” prior to “composition”.

Claim 12 is objected to because of the following informalities:   In line 3, please replace “moulding” with “molding”.

Claim 13 is objected to because of the following informalities:   In line 4, please insert “polypropylene” prior to “composition”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at lines 16 states that an average particle length of the polypropylene composition corresponds to an average fiber length of the carbon fiber.  This qualitative description renders claim indefinite because exact average particle length of the polypropylene composition is not elucidated.             

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at lines 10 and 12 describes formation and use of a carbon fiber reinforced polypropylene material.  The relationship between the carbon fiber reinforced polypropylene material and the polypropylene composition, to which all claims are drawn, is not made clear.         






Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 7 describes formation of a carbon fiber reinforced polypropylene material.  Since claim depends ultimately from claim 1, the relationship between the carbon fiber reinforced polypropylene material and the polypropylene composition is not made clear.     

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is entirely unclear what claim intends to describe.  Claim is drawn to an article comprising the polypropylene composition wherein the polypropylene composition is subject to an injection molding step.  This appears to be a product by process claim, however, the cyclical construction renders claim indefinite because it is unclear whether the article is the injection molded polypropylene composition or whether the article is an object that contains a part made by injection molding the polypropylene composition.  Thus, the scope of claim is not made clear.  It would appear that a single claim drawn to an injection molded article comprising the polypropylene composition is sufficient to encompass the subject of claims 11 and 12.   


Claim Rejections - 35 USC § 102
64.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
65.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


66.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


67.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lummerstorfer et al. (US 10,752,762; relying on foreign priority date of October 17, 2106).
	Masterbatch 4 in Table 1 of Lummerstorfer et al. discloses a polypropylene composition comprising 66.3 wt % of polypropylene homopolymer having MFR (230 ºC, 2.16 kg) of 75 g/10 min, XCS of 2.2 wt %, and Tm of 164 ºC, 27.0 wt % of carbon fiber having a diameter of 7.2 µm, and 6.8 wt % of maleic anhydride modified ethylene-propylene copolymer having MFR (190 ºC, 2.16 kg) of more than 80 g/10 min as an adhesion promoter.  The melt flow rate of the combined polypropylene homopolymer and adhesion promoter will lie between the melt flow rates of each of these components, and it will lie well within the claimed range of 2 to 250 g/10 min.  The masterbatch is prepared by impregnating endless fibers, i.e., a roving, in a pultrusion process and pelletized (col. 32, lines 63-65).  According to inventors, pellets obtained in a typical process have an average length in a range of 2 to 20 mm and the length of the pellets correspond to the length of the carbon fiber (col. 28, lines 26-30).  Example CE3 in Table 2b discloses a polypropylene composition comprising 75.0 wt % of polypropylene homopolymer, 20.0 wt % of carbon fiber, and 5.0 wt % of adhesion promoter.  Injection molding of CE3 is carried out in a Battenfeld HM 1300/350 injection molding machine (col. 33, line 38-40).                             


68.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Katayama (US 2018/0257262) in view of extrinsic evidence furnished in Katayama et al. (US 2021/0340356) and Kawabe et al. (US 2016/0083873).
	Example 1 in Table 1 of Katayama discloses a polypropylene composition comprising a polypropylene base material made of 95 wt % propylene-ethylene copolymer (Sun-Allomer PBM60A; MFR 60) and 5 wt % maleic acid modified polypropylene (Orevac CA100; MFR 10) and carbon fiber in an amount of 20 wt %, based on a total weight of the polypropylene base material and carbon fiber (ToraycaT700SC-24000-50C).  Melt flow rates of resins are provided in Katayama et al. (paragraphs [0098] and [0099]).  The melt flow rate of the combined propylene-ethylene copolymer and maleic acid modified polypropylene will lie between the melt flow rates of each of these components, and it will lie well within the claimed range of 2 to 250 g/10 min.  According to inventors, the diameter of the carbon fiber is 20 µm or less (paragraph [0040]).  Kawabe et al. at paragraph [0130] shows that Torayca T700SC-24000 carbon fiber has a diameter of 7 µm.     
The composition is prepared in a pultrusion process by feeding a molten mixture of propylene-ethylene copolymer and maleic acid modified polypropylene from an extruder to a crosshead die while pulling a carbon fiber roving continuously through the crosshead die and adhering the mixture to the carbon fiber roving (paragraph [0057]).  The resulting propylene composition is extruded as a strand and cooled, after which the strand is cut to length of 4 to 50 mm (paragraph [0060]).  Table 1 shows that the fiber bundle length is 6 mm, and it can be reasonably expected that the pellet length is comparable.  Inventive compositions are used in an injection molding process to make molded articles (paragraph [0065]).        
The rejection is anticipatory since multiple references are permitted under 35 U.S.C. 102 when the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  Note that the critical date of an extrinsic evidence need not antedate the filing date.  See MPEP § 2131.01.  





69.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (JP 2006-272773) in view of extrinsic evidence furnished in Katayama et al. (US 2021/0340356), Katoh et al. (US 5,132,131), and Kawabe et al. (US 2016/0083873) 
Example 1 in Table 1 of Katayama discloses a polypropylene composition comprising a polypropylene base material made of 90 wt % polypropylene homopolymer (Sumitomo Polypropylene Z101A; MFR 30) and 10 wt % maleic acid modified polypropylene (Orevac CA100; MFR 10) and carbon fiber in an amount of 30 wt %, based on a total weight of the polypropylene base material and carbon fiber (ToraycaT700SC-24000-50C).  Melt flow rates of resins are provided in Katoh et al. (col. 9, line 6) and Katayama et al. (paragraph [0099]).  The melt flow rate of the combined polypropylene homopolymer and maleic acid modified polypropylene will lie between the melt flow rates of each of these components, and it will lie well within the claimed range of 2 to 250 g/10 min.  Kawabe et al. at paragraph [0130] shows that Torayca T700SC-24000 carbon fiber has a diameter of 7 µm.     
The composition is prepared in a pultrusion process by feeding a molten mixture of propylene-ethylene copolymer and maleic acid modified polypropylene from an extruder to a crosshead die while pulling a carbon fiber roving continuously through the crosshead die and adhering the mixture to the carbon fiber roving (paragraph [0030]).  The resulting propylene composition is extruded as a strand and cooled, after which the strand is cut to length of 4 to 50 mm (paragraph [0060]).  Table 1 shows that the fiber bundle length is 11 mm, and it can be reasonably expected that the pellet length is comparable.  Inventive compositions are used in an injection molding process to make molded articles (paragraph [0030]]).        
The rejection is anticipatory since multiple references are permitted under 35 U.S.C. 102 when the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  Note that the critical date of an extrinsic evidence need not antedate the filing date.  See MPEP § 2131.01.  






70.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2006-272773).
	The discussion of the disclosure of the prior art from preceding paragraph 69 is incorporated here by reference.  Claim 10 is drawn to a process comprising impregnating carbon fiber with a first part of polypropylene base material and a first part of adhesion promoter and subsequently coating a resulting impregnated carbon fiber with a remaining second part of polypropylene base material and a remaining (second part) of adhesion promoter.  This essentially equates to impregnating carbon fiber in two passes using the same blend of polypropylene base material and adhesion promoter.  One of ordinary skill in the art would have found it obvious to impregnate carbon fibers in one step or in a series of steps since either give rise to the same composition having identical structure.  For instance, if the carbon fiber roving was not sufficiently impregnated in a first pass, one of ordinary skill in the art would have found it obvious to impregnate the carbon fiber again using the same blend.  Moreover, changes in sequence of addition is obvious and well within the ability of one of ordinary skill in the art.  See MPEP § 2144.04 IV.C.          


71.	The alternate embodiment of Claim 10 would be allowable if rewritten to obviate claim objections (see paragraphs 47-52, supra) and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 is also drawn to a process comprising impregnating carbon fiber with a part of the polypropylene base material and the whole of the adhesion promoter and subsequently coating a resulting impregnated carbon fiber with a remaining second part of polypropylene base material.  Such process gives rise to a composition having a structure that is entirely different from the embodiment discussed in preceding paragraph 70.  Such embodiment is not disclosed in the prior art and carrying out claimed process would not have been obvious to one of ordinary skill in the art.    




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
Mach 12, 2022